


Exhibit 10.64.2

 

AMENDMENT NO. 1 TO

AMENDED AND RESTATED

SHARE PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 dated as of July 28, 2008 (the “Amendment”), to the Amended
and Restated Share Purchase Agreement dated as of April 29, 2008 (as amended,
the “Agreement”), relating to Costafilm Limited Local Corporation, a limited
liability company incorporated under the laws of the Russian Federation,
registered by Interdistrict Tax Inspection No. 46, Moscow on August 28, 2007,
registration number 1077759492304, having its registered office at Radio str.,
14 – 1, 105005, Moscow, Russia (the “Company”). is made by and between:

 

Mr. Evgeniy Borisovich Melentiev, a citizen of the Russian Federation, bearing
passport number 50 03 No. 226887 issued by OVD of Sovetskiy district,
Novosibirsk on July 12, 2002, code of subdivision 542-009, with his registered
address at Zhemchuzhnaya str., 12 – 15, 630090, Novosibirsk, Russia, and Mr.
Konstantin Tagirovich Kikichev, a citizen of the Russian Federation, bearing
passport number 45 09 No. 411695 issued by Subdivision of Yuzhnoportovyi
district, Moscow on December 11, 2007,  code of subdivision 770-113, with his
registered address at Melnikova str., 25 – 34, 109044, Moscow, Russia, and Mr.
Sergei Vladimirovich Arlanov, a citizen of the Russian Federation, bearing
passport number 45 08 No. 500590 issued by Passports and visas issuing
department of the Supreme Department of Internal Affairs, Moscow on December 18,
2006, code of subdivision 771-001, with his registered address at Mira av.,
110/2 – 72, 129626, Moscow, Russia, and Mr. Dmitri Aleksandrovich Tabarchuk, a
citizen of the Russian Federation, bearing passport number 75 00 No. 514698
issued by Traktorozavodskim RUVD, Chelyabinsk on June 4, 2001, code of
subdivision 742-047, with his registered address at Artilleriyskiy per., 2 – 5,
454000, Chelyabinsk, Russia (each, a “Seller” and collectively, the “Sellers”),
from one side, and CJSC “CTC NETWORK”, a company organised and existing under
the laws of the Russian Federation, having its registered office at 3rd
Khoroshevskaya str., 12, 123298, Moscow, Russia (“CTC Network”), and CTC Media,
Inc., a Delaware corporation with its registered office at 2711 Centerville
Road, Suite 400, Wilmington, Delaware (“CTC Media”), on the other side.  CTC
Network and CTC Media are hereinafter collectively referred to as the
“Purchaser”.

 

WITNESSETH:

 

WHEREAS, the Purchaser and the Sellers entered into the original Share Purchase
Agreement on December 18, 2007 and the Amended and Restated Share Purchase
Agreement as of Apirl 29, 2008;

 

WHEREAS, the Purchase and Sellers wish to further amend the Amended and Restated
Share Purchase Agreement as set forth herein;

 

NOW, THEREFORE, the party hereto agrees as follows:

 

--------------------------------------------------------------------------------


 

1.             AMENDMENTS


 


1.1           THE FOLLOWING SECTIONS OF ARTICLE I (DEFINITIONS) ARE HEREBY
DELETED IN THEIR ENTIRETY:


 

“1.12       Disability”;

 

“1.17       Multiple Defaulting Sellers”;

 

“1.27       Reserve Amount for 2008”;

 

“1.28       Reserve Amount for 2009”;

 

“1.36       Single Defaulting Seller”; and

 

“1.38       Termination Without Cause”.

 


1.2           CLAUSES (A)(I) AND (A)(II) OF SECTION 3.5 OF THE AGREEMENT ARE
HEREBY DELETED IN THEIR ENTIRETY AND REPLACED WITH “[DELIBERATELY OMITTED]”.


 


1.3           PARAGRAPH (B) OF SECTION 3.5 OF THE AGREEMENT IS HEREBY DELETED
AND REPLACED WITH THE FOLLOWING:


 


(A)           THE EARN OUT PAYMENTS SHALL BE CALCULATED AS FOLLOWS:


 

(I)            CALCULATION OF 2008 EARN OUT PAYMENT

 

The “2008 Earn Out Payment” shall be equal to the Ruble Equivalent of US$
13,000,000 (thirteen million) less the sum of (1) the amount, if any, of the
2008 Deduction 1, (2) the amount, if any, of the 2008 Deduction 2, (3) any
uncollectible accounts receivable or loans as provided in Article 7.6 and
(4) any unpaid Damages as provided in Article 9; provided, however, that the
2008 Earn Out Payment can never be adjusted below 0.

 

Calculation of 2008 Deduction 1

 

If in the 2008 Financial Year, either (x) production hours sold by the Company
is less than 350 FTA hours of TV Product in cases where CTC Network ordered or
caused other TV channels to order 350 or more hours and/or (y) the Relevant
Audience Share for such Financial Year was below that set forth in
Article 3.5(a)(iii)e, 2008 Deduction 1 shall be calculated in accordance with
the formula set out immediately below. Otherwise, 2008 Deduction 1 shall be 0.

 

2008 Deduction 1 = P x (1 - X/Z), where

 

P = US$ 13 million;

 

X = the lesser of (i) the number of FTA hours of TV Product actually produced
and sold by the Company in the 2008 Financial Year less the aggregate number of
FTA hours of TV Product produced and sold in the 2008 Financial Year for any TV
Product where the Relevant Audience Share for such TV Product during the course
of such

 

2

--------------------------------------------------------------------------------


 

Financial Year was less than that stipulated by Article 3.5(a)(iii)e and
(ii) 350 FTA hours; and

 

Z = the lesser of (i) the number of FTA hours of TV Product actually ordered for
production by CTC Network or other TV channels in the 2008 Financial Year and
(ii) 350 FTA hours. If Z is less than X then Z equals X.

 

Calculation of 2008 Deduction 2

 

If in the 2008 Financial Year, the Company’s EBIT margin is less than 14%, 2008
Deduction 2 shall be calculated in accordance with the formula set out
immediately below. Otherwise, 2008 Deduction 2 shall be 0.

 

2008 Deduction 2 = (S x 14% - Y) x 6.3 x 32.5%, where

 

S = net sales revenue (without VAT) in 2008

 

Y = actual EBIT in 2008

 

(II)           CALCULATION OF 2009 EARN OUT PAYMENT

 

The “2009 Earn Out Payment” shall be equal to the Ruble Equivalent of US$
13,000,000 (thirteen million) less the sum of (1) the amount, if any, of the
2009 Deduction 1, (2) the amount, if any, of the 2009 Deduction 2, (3) any
uncollectible accounts receivable or loans as provided in Article 7.6, (4) any
unpaid Damages as provided in Article 9 and (5) the amount of any deductions
that would have been made to the 2008 Earn Out Payment but for the fact that the
amount of such deduction would have put the 2008 Earn Out Payment below 0;
provided, however, that the 2009 Earn Out Payment can never be adjusted below 0.

 

Calculation of 2009 Deduction 1

 

If in the 2009 Financial Year, any of (x) the number of FTA hours of TV Product
produced by the Company and sold to CTC Network is less than the number of FTA
hours of TV Product ordered by CTC Network during such Financial Year  (provided
such number of FTA hours ordered by CTC Network does not exceed 250 FTA hours),
(y) the Other Channel Revenue Objective is not achieved in such Financial Year
and/or (z) the Relevant Audience Share for such Financial Year was below that
set forth in Article 3.5(a)(iii)e, 2009 Deduction 1 shall be calculated in
accordance with the formula set out immediately below. Otherwise, 2009 Deduction
1 shall be 0.

 

2009 Deduction 1 = P x (1 - X/Z), where

 

3

--------------------------------------------------------------------------------


 

P = US$ 13 million;

 

X = the sum of (1) number of FTA hours of TV Product actually produced by the
Company and sold to CTC Network in the 2009 Financial Year and (2) if the Other
Channel Revenue Objective was achieved in the 2009 Financial Year, 100 FTA
hours, or, otherwise, Y (as calculated below) less (3) the aggregate number of
FTA hours produced and sold in the 2009 Financial Year for any TV Product where
the Relevant Audience Share for such TV Product during the course of such
Financial Year was less than that stipulated by Article 3.5(a)(iii)e;

 

Z = the sum of (1) the lesser of (i) the number of FTA hours of TV Product
actually ordered by CTC Network for production by the Company in the 2009
Financial Year and (ii) 250 FTA hours and (2) 100 FTA hours. If Z is less than X
then Z equals X; and

 

Y = 100 x (A / 0.40), where A = the Company’s revenues from the production and
sale of TV Product to TV channels other than CTC Network / the Company’s
revenues from the production and sale of TV Product to CTC Network, each for
such Financial Year.

 

Calculation of 2009 Deduction 2

 

If in the 2009 Financial Year, the Company’s EBIT margin is less than 14%, 2009
Deduction 2 shall be calculated in accordance with the formula set out
immediately below. Otherwise, 2009 Deduction 2 shall be 0.

 

2009 Deduction 2 = (S x 14% - Y) x 5.4 x 32.5%, where

 

S = net sales revenue (without VAT) in 2009

 

Y = actual EBIT in 2009

 

(III)          CALCULATION OF 2010 EARN OUT PAYMENT

 

The “2010 Earn Out Payment” shall be equal to the Ruble Equivalent of US$
13,000,000 (thirteen million) less the sum of (1) the amount, if any, of the
2010 Deduction 1, (2) the amount, if any, of the 2010 Deduction 2, (3) any
uncollectible accounts receivable or loans as provided in Article 7.6, (4) any
unpaid Damages as provided in Article 9 and (5) the amount of any deductions
that would have been made to the 2009 Earn Out Payment  but for the fact that
the amount of such deduction would have put the 2009 Earn Out Payment below 0;
provided, however, that the 2010 Earn Out Payment can never be adjusted below 0.

 

4

--------------------------------------------------------------------------------


 

Calculation of 2010 Deduction 1

 

If in the 2010 Financial Year, any of (x) the number of FTA hours of TV Product
produced by the Company and sold to CTC Network is less than the number of FTA
hours of TV Product ordered by CTC Network during such Financial Year  (provided
such number of FTA hours ordered by CTC Network does not exceed 250 FTA hours),
(y) the Other Channel Revenue Objective is not achieved for such Financial Year
and/or (z) the Relevant Audience Share for such Financial Year was below that
set forth in Article 3.5.(a)(iii)e, 2010 Deduction 1 shall be calculated in
accordance with the formula set out immediately below. Otherwise, 2010 Deduction
1 shall be 0.

 

2010 Deduction 1 = P x (1 - X/Z), where

 

P = US$ 13 million;

 

X = the sum of (1) number of FTA hours of TV Product actually produced by the
Company and sold to CTC Network in the 2010 Financial Year and (2) if the Other
Channel Revenue Objective was achieved in the 2010 Financial Year, 100 FTA
hours, or, otherwise, Y (as calculated below) less (3) the aggregate number of
FTA hours produced and sold in the 2010 Financial Year for any TV Product where
the Relevant Audience Share for such TV Product during the course of such
Financial Year was less than that stipulated by Article 3.5(a)(iii)e;

 

Z = the sum of (1) the lesser of (i) the number of FTA hours of TV Product
actually ordered by CTC Network for production by the Company in the 2010
Financial Year and (ii) 250 FTA, and (2) 100 FTA hours. If Z is less than X then
Z equals X; and.

 

Y = 100 x (A / 0.40), where A = the Company’s revenues from the production and
sale of TV Product to TV channels other than CTC Network / the Company’s
revenues from the production and sale of TV Product to CTC Network, each for
such Financial Year.

 

Calculation of 2010 Deduction 2

 

If in the 2010 Financial Year,  the Company’s EBIT margin is less than 14%, 2010
Deduction 2 shall be calculated in accordance with the formula set out
immediately below. Otherwise, 2010 Deduction 2 shall be 0.

 

2010 Deduction 2 = (S x 14% - Y) x 4.9 x 32.5%, where

 

S = net sales revenue (without VAT) in 2010

 

5

--------------------------------------------------------------------------------


 

Y = actual EBIT in 2010

 


1.4           PARAGRAPH (G) OF SECTION 6.2 IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED WITH THE FOLLOWING:


 

“(g)         Employment Agreements

 

Each of the Sellers may enter into an employment agreement with the Company. 
Any such agreements shall be in form and substance acceptable to the Purchaser
and shall provide for a monthly salary of RUR 248,000 payable in RUR, which
monthly salary shall be subject to annual adjustment based on the official
inflation rate in the Russian Federation. In addition, each of the Sellers shall
be entitled to performance bonuses based on the results of the Company in the
2009 and 2010 Financial Years, the amounts and conditions of such performance
bonuses shall be established no later that March 31 of such Financial Year.

 

In the 2008 Financial Year the performance bonuses shall be based on the
following principles:

 

(x)            Each Seller’s performance bonus shall be equal to 6 monthly
salaries if EBIT margin for the Company in the 2008 Financial Year is over 17%
but less than 20%.

 

(y)           Each Seller’s performance bonus shall be equal to 12 monthly
salaries if EBIT margin for the Company in the 2008 Financial Year is 20% or
greater.”

 

2.             MISCELLANEOUS


 


2.1           CAPITALIZED TERMS USED, BUT NOT DEFINED, HEREIN HAVE THE
RESPECTIVE MEANINGS ASCRIBED TO THEM IN THE AGREEMENT.


 


2.2           THIS AMENDMENT TOGETHER WITH THE AGREEMENT (INCLUDING THE EXHIBITS
AND SCHEDULES THERETO) CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES AND
SUPERSEDES ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG
THE PARTIES, WRITTEN OR ORAL, WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF.


 


2.3           THE AGREEMENT REMAINS IN FULL FORCE AND EFFECT, EXCEPT AS
SPECIFICALLY MODIFIED BY THIS AMENDMENT, AND THE TERMS AND CONDITIONS THEREOF,
AS SPECIFICALLY MODIFIED BY THIS AMENDMENT, ARE HEREBY RATIFIED AND CONFIRMED.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment as of
the day and year first above written.

 

EXECUTED by

 

 

Evgeniy Borisovich Melentiev

 

/s/ Evgeniy Borisovich Melentiev

 

 

 

EXECUTED by

 

 

Konstantin Tagirovich Kikichev

 

/s/ Konstantin Tagirovich Kikichev

 

 

 

 

 

 

EXECUTED by

 

 

Sergei Vladimirovich Arlanov

 

/s/ Sergei Vladimirovich Arlanov

 

 

 

 

 

 

EXECUTED by

 

 

Dmitri Aleksandrovich Tabarchuk

 

/s/ Dmitri Aleksandrovich Tabarchuk

 

 

 

 

 

 

EXECUTED by

 

 

CJSC “CTC Networks”

 

 

acting by its General Director

 

 

Alexander Efimovich Rodnyansky

 

/s/ Alexander Efimovich Rodnyansky

 

 

 

 

 

 

EXECUTED by

 

 

CTC Media, Inc.

 

 

acting by its President and

 

 

Chief Executive Officer

 

 

Alexander Efimovich Rodnyansky

 

/s/ Alexander Efimovich Rodnyansky

 

7

--------------------------------------------------------------------------------


 

ACKNOWLEDGED BY THE SPOUSE

OF EACH SELLER:

 

ACKNOWLEDGED BY THE SPOUSE OF

 

Evgeniy Borisovich Melentiev

 

 

 

ACKNOWLEDGED BY THE SPOUSE OF

 

Konstantin Tagirovich Kikichev

 

 

 

ACKNOWLEDGED BY THE SPOUSE OF

 

Sergei Vladimirovich Arlanov

 

 

 

ACKNOWLEDGED BY THE SPOUSE OF

 

Dmitri Aleksandrovich Tabarchuk

 

 

8

--------------------------------------------------------------------------------
